exhibit 10.12

note PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (“Agreement”) is made and entered into as of
September 5, 2013 by and between West Texas Resources, Inc., a Nevada
corporation (the “Company”), and Lake Oswego Oil Company, LLC, an Oregon limited
liability company (the “Investor”).

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Investor hereby agrees as follows:

1.            Sale and Purchase of Note. Subject to the terms and conditions
hereof, the Company hereby sells to the Investor, and the Investor hereby
purchases from the Company, a secured promissory note in the form attached
hereto as Exhibit A (the “Note”) in the principal amount of $100,000, for a
purchase price of $100,000. Interest will accrue on the unpaid principal balance
of the Note at the rate of six percent (6%) per. All principal and unpaid
interest shall be due and payable on November 5, 2013.

2.            Warrant. As an inducement to Investor to enter into this
Agreement, the Company hereby grants Investor a warrant (“Warrant”) to purchase
200,000 shares of the Company’s $0.001 par value common stock in the form
attached hereto as Exhibit B. The Warrant shall be exercisable at $0.50 per
share over a two year period expiring on September 5, 2015.

3.            Representations and Warranties of the Company. To induce the
Investor to enter into this Agreement and to purchase the Note and Warrant, the
Company hereby represents and warrants to the Investor that:

3.1              Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. The Company has all requisite corporate power and
authority to own and operate its properties and assets. The Company is duly
qualified and is authorized to do business and is in good standing as a foreign
corporation in all jurisdictions in which the nature of its activities and of
its properties (both owned and leased) makes such qualification necessary,
except for those jurisdictions in which failure to do so would not have a
material adverse effect on the business, assets, liabilities, financial
condition, operations or prospects of the Company.

3.2              Authority; Binding Obligations. The Company has all requisite
corporate power and authority to execute and deliver this Agreement, the Note
and the Warrant and to perform its obligations hereunder and thereunder. All
corporate action on the part of the Company necessary for the authorization of
this Agreement, the Note and the Warrant has been taken. This Agreement, the
Note and the Warrant, when executed and delivered, will be valid and binding
obligations of the Company.

1

 



3.3              SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act of 1933 (“Securities Act”) and the Securities
Exchange Act of 1934 (“Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, for the period commencing on April 27, 2012 through the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
"SEC Reports") on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the U.S. Securities and Exchange Commission
(“Commission”) promulgated thereunder, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports complied in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
("GAAP"), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

4.            Representations of the Investor. The Investor represents to the
Company that:

4.1              Investment Intent. The Note, Warrant and the common shares
underlying the Warrant (collectively, the Securities”) are being acquired by the
Investor for investment purposes only for the Investor’s own account and not
with the view to, or for resale in connection with, any distribution or public
offering thereof. The Investor has no current plan or intention to engage in a
sale, exchange, transfer, distribution or other disposition, directly or
indirectly, of the Securities. The Investor is able to bear the economic risk of
his investment and has the knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of an investment
in the Securities.

4.2              Pre-existing Relationship; No General Solicitation. The
Investor has a preexisting personal or business relationship with one or more of
the Company’s officers or directors and the Investor’s purchase of the
Securities is not the result of any general solicitation or general advertising,
including, but not limited to (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, the internet or similar
media or broadcast over television or radio; and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

4.3              Sophistication. The Investor has significant knowledge and
experience in financial and business matters and is capable of evaluating the
terms of this Agreement and the Note and Warrant, and has opted to purchase the
Note and Warrant on the terms set forth hereinafter evaluating the terms of this
Agreement and the Note and the Warrant in light of the aforementioned knowledge
and experience.

2

 



4.4              Restrictions on Resale, Rule 144. The Investor understands that
the Securities have not been registered under the Securities Act or any state
securities laws by reason of its contemplated issuance in transactions exempt
from the registration requirements of the Securities Act pursuant to Section
4(a)(2) thereof and Rule 506 promulgated thereunder and applicable state
securities laws, and that the reliance of the Company and others upon these
exemptions is predicated in part upon this representation by the Investor. The
Investor further understands that the Securities may not be transferred or
resold without (a) registration under the Securities Act and any applicable
state securities laws, or (b) an exemption from the requirements of the
Securities Act and applicable state securities laws. The Investor understands
that an exemption from such registration is not presently available pursuant to
Rule 144 promulgated under the Securities Act by the Commission and that in any
event the Investor may not sell the Securities acquired hereunder pursuant to
Rule 144 prior to the expiration of the 6-month period (or such shorter period
as the Commission may hereafter adopt) after the Investor has acquired the
Securities. The Investor understands that any sales pursuant to Rule 144 can be
made only in full compliance with the provisions of Rule 144.

4.5              Legend; Stop Transfer. The Securities will bear a legend
substantially similar to the following:

thE SECURITIES haVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, as
amended (THE “securities ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A CURRENT AND EFFECTIVE
REGISTRATION STATEMENT UNDER THE securities ACT WITH RESPECT TO SUCH SECURITIES,
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT such REGISTRATION IS
NOT REQUIRED UNDER THE securities ACT.

The Company will make a notation regarding the restrictions on transfer of the
Securities in its books and it will be transferred on the books of the Company
only if transferred or sold pursuant to an effective registration statement
under the Securities Act covering the securities to be transferred or an opinion
of counsel satisfactory to the Company that such registration is not required.

4.6              Domicile; Qualification as an Accredited Investor. The
Investor’s state of domicile is the state set forth in such Investor’s address
on the signature page hereto. The Investor by execution of this Agreement hereby
represents that he qualifies as an “accredited investor” for purposes of
Regulation D promulgated under the Securities Act.

4.7              Acts and Proceedings. This Agreement has been duly authorized
by all necessary action on the part of the Investor, has been duly executed and
delivered by the Investor, and is a valid and binding agreement of the Investor
and enforceable against the Investor in accordance with its respective terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and to judicial limitations on the remedy of specific
enforcement and other equitable remedies.

3

 



4.8              Disclosure of Information. The Investor represents that the
Company has made available to the Investor at a reasonable time prior to the
execution of this Agreement the opportunity to ask questions and receive answers
concerning the terms and conditions of the Securities and to obtain any
additional information about the Company (which the Company possesses or can
acquire without unreasonable effort or expense) as may be necessary to verify
the accuracy of information furnished to the Investor. The Investor has had a
reasonable opportunity prior to the execution of this Agreement to review the
SEC Reports, all of which is publicly available from the Commission’s web site
at www.sec.gov, and to ask questions and receive answers concerning the
financial condition of the Company.

5.            Miscellaneous.

5.1              Written Changes, Waivers, Etc. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only by a statement in writing signed by the party against which enforcement of
the change, waiver, discharge or termination is sought.

5.2              Notices. All notices, requests, consents and other
communications required or permitted hereunder, under the Note will be in
writing and will be delivered, or mailed first-class postage prepaid, registered
or certified mail to the Investor at the address listed on the signature page
hereto and if to the Company, to the attention of Chief Executive Officer, West
Texas Resources, Inc., 5729 Lebanon Road, Suite 144, Frisco, Texas 75034. Such
notices and other communications will for all purposes of this Agreement be
treated as being effective or having been given if delivered personally, or, if
sent by mail, when received. Any party may change its address for such
communications by giving notice thereof to the other parties in conformity with
this Section.

5.3              Entire Agreement. This Agreement, the exhibits hereto and the
documents referenced herein constitute the entire understanding and agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect hereto and thereto.

5.4              Severability. Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement and of each other agreement entered into pursuant to this Agreement,
will be given effect separately from the provision or provisions determined to
be illegal or unenforceable and will not be affected thereby.

5.5              Successors and Assigns. Except to the extent otherwise provided
herein, the terms and conditions of this Agreement will inure to the benefit of
and be binding upon and be enforceable by the successors and assigns of the
parties hereto.

5.6              Governing Law. This Agreement will be governed by and construed
under the laws of the State of Texas.

4

 



5.7              Counterparts. This Agreement may be executed concurrently in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

5.8              Expenses. Each party shall be responsible for its costs and
expenses incurred in connection with this Agreement.

(Remainder of Page Intentionally Left Blank)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



5

 

 

IN WITNESS WHEREOF, this Agreement is hereby executed as of the date first
written above.

“COMPANY”

WEST TEXAS RESOURCES, INC.,

a Nevada corporation

 

 

By: /s/ Stephen E. Jones

       Stephen E. Jones,

       Chief Executive Officer

 

“INVESTOR”

LAKE OSWEGO OIL COMPANY, LLC,

An Oregon limited liability company

 

 

By: /s/ Scott Hamersly

       Scott Hamersly, Manager

 

 

Address:

_____________________________________

_____________________________________

_____________________________________

Facsimile No.:__________________________

(Signature page to Note Purchase Agreement)



6

 

 

Exhibit A

Form of Secured Promissory Note

 

(See attached)

 

 

 

 

 

 

 

 

 

 



 

 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A CURRENT AND EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO SUCH NOTE, OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT.

SECURED PROMISSORY NOTE



$100,000.00 Frisco, Texas   September 5, 2013

 

WEST TEXAS RESOURCES, INC., a Nevada corporation (“Maker”), hereby promises to
pay to the order of Lake Oswego Oil Company, LLC, an Oregon limited liability
company (“Lender”), or permitted assigns, in lawful money of the United States
of America, the lesser of ONE HUNDRED THOUSAND DOLLARS ($100,000.00) or the
principal balance outstanding under this Secured Promissory Note (“Note”),
together with accrued and unpaid interest thereon, at the rate or rates set
forth below, on November 5, 2013 (the “Maturity Date”).

1.              This Note is issued pursuant to the terms of that certain Note
Purchase Agreement dated as of even date herewith by and between Maker and
Lender (the “Purchase Agreement”). The Purchase Agreement includes certain
rights and obligations of the Maker and Holder with respect to this Note, all of
which are incorporated herein by this reference.

 

2.              The unpaid principal amount of this Note shall bear interest at
a rate per annum equal to six percent (6%) calculated on the basis of a 365 day
year and the actual number of days elapsed. Interest on the unpaid principal
amount shall be paid on the Maturity Date.

 

3.              This Promissory Note may be prepaid in whole or in part at any
time, without premium or penalty.

 

4.              Maker hereby pledges to Lender, and hereby grants to Lender, a
security interest in Maker’s working interest in the offshore oil and gas field
known as West Cam 225 as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of Maker’s obligations under this Note, (“Obligations”) including,
without limitation all proceeds and products of any and all of the foregoing
(collectively, the “Collateral”). In furtherance of the foregoing, Maker agrees
to deliver to Lender duly completed financing statements and such other
documents and instruments as Lender may reasonably request from time to time to
perfect the liens and security interests in the Collateral granted hereunder.
Upon the payment in full of the Obligations, the security interests shall
automatically terminate and all rights to the Collateral shall revert to Maker.
In furtherance of the foregoing, Lender agrees to deliver to Maker, at Maker’s
expense, such instruments as Maker may reasonably request to evidence the
termination or release of the security interests, as the case may be.

 

5.              Maker hereby waives presentment, demand, notice of dishonor,
protest, notice of protest and all other demands, protests and notices in
connection with the execution, delivery, performance, collection and enforcement
of this Note.

 

1

 



 

6.              An event of default under this Note shall occur upon Lender’s
written notice to Maker that principal and interest due under this Note has not
been paid as and when due.

 

7.              This Note is being delivered in, is intended to be performed in,
shall be construed and interpreted in accordance with, and be governed by the
internal laws of, the State of Texas, without regard to principles of conflict
of laws.

 

8.              This Note may only be amended, modified or terminated by an
agreement in writing signed by the party to be charged. This Note shall be
binding upon the successors and assigns of Maker and inure to the benefit of
Lender and his permitted and assigns. This Note shall not be transferred without
the express written consent of Lender, provided that if Lender consents to any
such transfer or if notwithstanding the foregoing such a transfer occurs, then
the provisions of this Note shall be binding upon any successor to Maker and
shall inure to the benefit of and be extended to any holder thereof.

 

WEST TEXAS RESOURCES, INC.

By: /s/ Stephen E. Jones

      Stephen E. Jones,

      Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 



2

 

 

Exhibit B

Form of Warrant

(See attached)



 

 

 

 

 

 

 

 

 



 

 

 



WARRANT TO PURCHASE COMMON STOCK

WEST TEXAS RESOURCES, INC.

200,000 SHARES

VOID AFTER 5:30 P.M., HOUSTON TIME

ON THE EXPIRATION DATE

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.

FOR VALUE RECEIVED, WEST TEXAS RESOURCES, INC., a Nevada corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, but no later than 5:30 p.m., Houston Time, on the
Expiration Date (as hereinafter defined) to Lake Oswego Oil Company, LLC or
registered assigns (the “Holder”), under the terms as hereinafter set forth, Two
Hundred Thousand (200,000) fully paid and non-assessable shares of the Company’s
Common Stock, par value $0.001 per share (the “Warrant Stock”), at a purchase
price of Fifty Cents ($0.50) per share (the “Warrant Price”), pursuant to this
warrant (this “Warrant”). The number of shares of Warrant Stock to be so issued
and the Warrant Price are subject to adjustment in certain events as hereinafter
set forth. The term “Common Stock” shall mean, when used herein, unless the
context otherwise requires, the stock and other securities and property at the
time receivable upon the exercise of this Warrant.

1.            Exercise of Warrant.

a.              The Holder may exercise this Warrant according to its terms by
surrendering this Warrant to the Company at the address set forth in Section 9,
the Notice of Exercise attached hereto having then been duly executed by the
Holder, accompanied by cash, certified check or bank draft in payment of the
purchase price, in lawful money of the United States of America, for the number
of shares of the Warrant Stock specified in the Notice of Exercise, or as
otherwise provided in this Warrant, any time and prior to 5:30 p.m., Houston
Time, on September 5, 2015 (the “Expiration Date”).

b.              Notwithstanding anything contained herein to the contrary, the
Holder may, in its sole discretion, exercise this Warrant in whole or in part by
means of a “cashless exercise” in lieu of making a cash payment, and the Holder
shall then be entitled to receive a certificate for the number of shares of
Warrant Stock equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

(A)   = VWAP (as defined below) on the business day immediately preceding the
date of such election;



1

 

 

(B)   = the Warrant Price of this Warrant, as adjusted; and

(X)   =the number of shares of Warrant Stock issuable upon exercise of this
Warrant in accordance with the terms of this Warrant by means of a cash exercise
rather than a cashless exercise.

 

For purposes of this Warrant, “VWAP” means, for any date, the price determined
by the first of the following clauses that applies: (a) if the Common Stock is
then listed or quoted on a Trading Market (as defined below), the daily volume
weighted average price of the Common Stock for the ten (10) trading days prior
to such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b) if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for the ten (10) trading days prior to such
date (or the nearest preceding date) on the OTC Bulletin Board or OTC Market;
(c) if the Common Stock is not then listed or quoted on the OTC Bulletin Board
or OTC Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the average bid price per
share of the Common Stock so reported for the twenty (20) trading days prior to
such date; or (d) in all other cases, the fair market value of a share of Common
Stock as determined in good faith by the Company’s board of directors. For
purposes of this Warrant, “Trading Market” means the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the New York Stock Exchange, NYSE MKT, NASDAQ Capital Market,
NASDAQ Global Market, NASDAQ Global Select Market, OTC Bulletin Board or OTC
Market.

c.              This Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional shares of
Warrant Stock. If exercised in part, the Company shall deliver to the Holder a
new Warrant, identical in form, in the name of the Holder, evidencing the right
to purchase the number of shares of Warrant Stock as to which this Warrant has
not been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer or President and the Secretary or Assistant Secretary of the
Company. The term Warrant as used herein shall include any subsequent Warrant
issued as provided herein.

d.              No fractional shares or scrip representing fractional shares
shall be issued upon the exercise of this Warrant. The Company shall pay cash in
lieu of fractions with respect to the Warrants based upon the fair market value
of such fractional shares of Common Stock (which shall be the closing price of
such shares on the exchange or market on which the Common Stock is then traded)
at the time of exercise of this Warrant.

e.              In the event of any exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Stock so purchased,
registered in the name of the Holder, shall be delivered to the Holder within a
reasonable time after such rights shall have been so exercised. The person or
entity in whose name any certificate for the Warrant Stock is issued upon
exercise of the rights represented by this Warrant shall for all purposes be
deemed to have become the holder of record of such shares immediately prior to
the close of business on the date on which the Warrant was surrendered and
payment of the Warrant Price and any applicable taxes was made, irrespective of
the date of delivery of such certificate, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of such shares at
the opening of business on the next succeeding date on which the stock transfer
books are open. The Company shall pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of shares of
Common Stock on exercise of this Warrant.

2

 



2.            Disposition of Warrant Stock and Warrant.

a.              The Holder hereby acknowledges that this Warrant and any Warrant
Stock purchased pursuant hereto are, as of the date hereof, not registered: (i)
under the Securities Act of 1933, as amended (the “Act”), on the ground that the
issuance of this Warrant is exempt from registration under Section 4(a)(2) of
the Act as not involving any public offering or (ii) under any applicable state
securities law because the issuance of this Warrant does not involve any public
offering; and that the Company’s reliance on the Section 4(a)(2) exemption of
the Act and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder that it is acquiring
this Warrant and will acquire the Warrant Stock for investment for its own
account, with no present intention of dividing its participation with others or
reselling or otherwise distributing the same, subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control.

The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or Warrant Stock unless and until it shall first have given
notice to the Company describing such sale or transfer and furnished to the
Company either (i) an opinion, reasonably satisfactory to counsel for the
Company, of counsel (skilled in securities matters, selected by the Holder and
reasonably satisfactory to the Company) to the effect that the proposed sale or
transfer may be made without registration under the Act and without registration
or qualification under any state law, or (ii) an interpretative letter from the
Securities and Exchange Commission to the effect that no enforcement action will
be recommended if the proposed sale or transfer is made without registration
under the Act.

b.              The Company may at its election require that the Holder provide
the Company with written reconfirmation of the Holder’s investment intent and
that any stock certificate delivered to the Holder of a surrendered Warrant
shall bear legends reading substantially as follows:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”

In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

3

 



3.            Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance upon the exercise of this Warrant such
number of shares of its Common Stock as shall be required for issuance upon
exercise of this Warrant. The Company further agrees that all shares which may
be issued upon the exercise of the rights represented by this Warrant will be
duly authorized and will, upon issuance and against payment of the exercise
price, be validly issued, fully paid and non assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.

4.            Exchange, Transfer or Assignment of Warrant. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of shares
of Common Stock purchasable hereunder. Upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. This Warrant may be divided or combined
with other Warrants that carry the same rights upon presentation hereof at the
office of the Company or at the office of its stock transfer agent, if any,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Holder hereof.

5.            Capital Adjustments. This Warrant is subject to the following
further provisions:

a.              Recapitalization, Reclassification and Succession. If any
recapitalization of the Company or reclassification of its Common Stock or any
merger or consolidation of the Company into or with a corporation or other
business entity, or the sale or transfer of all or substantially all of the
Company’s assets or of any successor corporation’s assets to any other
corporation or business entity (any such corporation or other business entity
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while this Warrant remains outstanding and unexpired,
then, as a condition of such recapitalization, reclassification, merger,
consolidation, sale or transfer, lawful and adequate provision shall be made
whereby the Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof as provided in Section 1 and in lieu of the shares of
Common Stock immediately theretofore issuable upon the exercise of this Warrant,
such shares of capital stock, securities or other property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of Common Stock immediately
theretofore issuable upon the exercise of this Warrant had such
recapitalization, reclassification, merger, consolidation, sale or transfer not
taken place, and in each such case, the terms of this Warrant shall be
applicable to the shares of stock or other securities or property receivable
upon the exercise of this Warrant after such consummation.

b.              Subdivision or Combination of Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its Common Stock, the number of shares of Warrant Stock purchasable upon
exercise of this Warrant and the Warrant Price shall be proportionately
adjusted.

4

 



c.              Stock Dividends and Distributions. If the Company at any time
while this Warrant is outstanding and unexpired shall issue or pay the holders
of its Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(e) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.

d.              Stock and Rights Offering to Shareholders. If the Company shall
at any time after the date of issuance of this Warrant distribute to all holders
of its Common Stock any shares of capital stock of the Company (other than
Common Stock) or evidences of its indebtedness or assets (excluding cash
dividends or distributions paid from retained earnings or current year’s or
prior year’s earnings of the Company) or rights or warrants to subscribe for or
purchase any of its securities (excluding those referred to in the immediately
preceding paragraph) (any of the foregoing being hereinafter in this paragraph
called the “Securities”), then in each such case, the Company shall reserve
shares or other units of such Securities for distribution to the Holder upon
exercise of this Warrant so that, in addition to the shares of the Common Stock
to which such Holder is entitled, such Holder will receive upon such exercise
the amount and kind of such Securities which such Holder would have received if
the Holder had, immediately prior to the record date for the distribution of the
Securities, exercised this Warrant.

e.              Warrant Price Adjustment. Except as otherwise provided herein,
whenever the number of shares of Warrant Stock purchasable upon exercise of this
Warrant is adjusted, as herein provided, the Warrant Price payable upon the
exercise of this Warrant shall be adjusted to that price determined by
multiplying the Warrant Price immediately prior to such adjustment by a fraction
(i) the numerator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately prior to such adjustment,
and (ii) the denominator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately thereafter.

f.              Certain Shares Excluded. The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.

g.              Deferral and Cumulation of De Minimis Adjustments. The Company
shall not be required to make any adjustment pursuant to this Section 5 if the
amount of such adjustment would be less than one percent (1%) of the Warrant
Price in effect immediately before the event that would otherwise have given
rise to such adjustment. In such case, however, any adjustment that would
otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one percent
(1%) of the Warrant Price in effect immediately before the event giving rise to
such next subsequent adjustment.

5

 



h.              Duration of Adjustment. Following each computation or
readjustment as provided in this Section 5, the new adjusted Warrant Price and
number of shares of Warrant Stock purchasable upon exercise of this Warrant
shall remain in effect until a further computation or readjustment thereof is
required.

6.            Intentionally Omitted.

7.            Notice to Holders.

a.              Notice of Record Date. In case:

(i)            the Company shall take a record of the holders of its Common
Stock (or other stock or securities at the time receivable upon the exercise of
this Warrant) for the purpose of entitling them to receive any dividend (other
than a cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

(ii)            of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation with or
merger of the Company into another corporation, or any conveyance of all or
substantially all of the assets of the Company to another corporation; or

(iii)           of any voluntary dissolution, liquidation or winding-up of the
Company;

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.

b.              Certificate of Adjustment. Whenever any adjustment shall be made
pursuant to Section 5 hereof, the Company shall promptly make a certificate
signed by its Chairman, Chief Executive Officer, President, Vice President,
Chief Financial Officer or Treasurer, setting forth in reasonable detail the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant after giving effect
to such adjustment, and shall promptly cause copies of such certificates to be
mailed (by first class mail, postage prepaid) to the Holder of this Warrant.

6

 



c.              Loss, Theft, Destruction or Mutilation. Upon receipt by the
Company of evidence satisfactory to it, in the exercise of its reasonable
discretion, of the ownership and the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof, without expense to the Holder, a new Warrant of like tenor dated the
date hereof.

8.            Warrant Holder Not a Stockholder. The Holder of this Warrant, as
such, shall not be entitled by reason of this Warrant to any rights whatsoever
as a stockholder of the Company.

9.            Notices. Any notice required or contemplated by this Warrant shall
be deemed to have been duly given if transmitted by registered or certified
mail, return receipt requested, or nationally recognized overnight delivery
service, to the Company at its principal executive offices located at 5729
Lebanon Avenue, Suite 144, Frisco, Texas 75034, Attention: Chief Executive
Officer, or to the Holder at the name and address set forth in the Warrant
Register maintained by the Company.

10.           Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

11.           Jurisdiction and Venue. The Company and Holder hereby agree that
any dispute which may arise between them arising out of or in connection with
this Warrant shall be adjudicated before a court located in Texas and they
hereby submit to the exclusive jurisdiction of the federal and state courts of
the State of Texas located in Houston, Texas with respect to any action or legal
proceeding commenced by any party, and irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.

[SIGNATURE PAGE FOLLOWS]



7

 

 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officers, as of this
5th day of September, 2013.

WEST TEXAS RESOURCES, INC.

By: /s/ Stephen E. Jones

       Stephen E. Jones

       Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



8

 

 

NOTICE OF EXERCISE

TO:        West Texas Resources, Inc.

5729 Lebanon Road, Suite 144

Frisco, Texas 75034

Attn: Chief Executive Officer

 

(1)              The undersigned hereby elects to purchase ______________ shares
of Warrant Stock of the Company pursuant to the terms of the attached Warrant to
Purchase Common Stock, and tenders herewith payment of the exercise price in
full, together with all applicable transfer taxes, if any.

(2)              Payment shall take the form of (check applicable box):

¨              in lawful money of the United States; or

¨              if permitted, the cancellation of __________ shares of Warrant
Stock in order to exercise this Warrant with respect to ____________ shares of
Warrant Stock (using a VWAP of $______ for this calculation), in accordance with
the formula and procedure set forth in subsection 1(b).

¨              if permitted, the cancellation of such number of shares of
Warrant Stock as is necessary, in accordance with the formula and procedure set
forth in subsection 1(b), to exercise this Warrant with respect to the maximum
number of shares of Warrant Stock purchasable pursuant to a cashless exercise.

(3)              Please issue a certificate or certificates representing said
shares of Warrant Stock in the name of the undersigned or in such other name as
is specified below:

 



The shares of Warrant Stock shall be delivered by physical delivery of a
certificate to:



 



 

 



 

 



(4)              Accredited Investor. The undersigned is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended.



9

 



[SIGNATURE OF HOLDER]

 

Name of Investing Entity: ____________________________________________________

Signature of Authorized Signatory of Investing Entity:
______________________________

Name and Title of Authorized Signatory:
_________________________________________

Date: ____________________________________________________________________

 

 

 

 

 

 

 

 

 

 



10

 



ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, all of or ___________ shares of the foregoing Warrant and
all rights evidenced thereby are hereby assigned to

_________________________ whose address is

_________________________

_________________________



Dated: ________________, _______

Holder’s Name: ____________________________________________________________

Holder’s Signature: _________________________________________________________

Name and Title of Signatory: __________________________________________________

Holder’s Address: __________________________________________________________

Signature Guaranteed: _______________________________________________________

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

11

 



West Texas Resources, Inc.

5729 Lebanon Road, Suite 144

Frisco, Texas 75034

(940) 464-0601

 

January 10, 2014

 

Lake Oswego Oil Company, LLC

Attn: Scott Hamersly

80 State Street, #105

Lake Oswego, Oregon 97034

 

Re:      Amendment to Secured Promissory Note

 

Dear Mr. Hamersly:

We are writing with respect to that certain Secured Promissory Note (“Note”)
dated September 5, 2013 in the original principal amount of $100,000 made by
West Texas Resources, Inc., a Nevada corporation (“Maker”), in favor of Lake
Oswego Oil Company, LLC, an Oregon limited liability company (“Lender”). All
capitalized terms used in this Letter Agreement which are not otherwise defined
herein shall have the same meaning given to them in the Note.

 

Maker and Lender have discussed the merits of extending the present maturity
date of the Note by four months. To that end, this will confirm our agreement to
amend the Note by providing that all references to the term “Maturity Date”, as
set forth in the Note, shall mean March 5, 2014. This will also confirm that you
are waiving any breach under the Note by Maker for not having made the required
payments under the Note as of or following the original due date of November 5,
2013.

 

If this Letter Agreement appropriately reflects our agreement, please sign in
the location provided below at which time this Letter Agreement will formally
amend the Note as provided herein. Except as provided herein, all other terms
and conditions of the Note shall remain in effect and unmodified by this Letter
Agreement.

 

Very truly yours,

 

 

/s/ Stephen E. Jones

Stephen E. Jones,

Chief Executive Officer

 

ACKNOWLEDGED AND AGREED:

 

Lake Oswego Oil Company, LLC

 

 

By:  /s/ Scott Hamersly

Scott Hamersly, Manager

 

 



12

 

